OPINION AND JOURNAL ENTRY
This cause comes on appeal from a June 16, 1999 judgment of Mahoning County Common Pleas Court overruling appellant "Lee" Goodin's motion for summary judgment. As the basis of the motion for summary judgment is a claim of sovereign immunity, appellant asserts statutory right to an immediate review of such order. Appellee has filed a motion to dismiss for lack of an appealable order.
The statute under which argument would be presented that such judgment constitutes an appealable order is R.C.2744.02(C):
  "An order that denies a political subdivision or an employee of a political subdivision the benefit of an alleged immunity from liability as provided in chapter 2744 or any other provision of the law is a final order."
However, that statutory addition was enacted as part of Am.Sub.H.B. No. 350. H.B. 350 was ruled unconstitutional in toto in the recent Ohio Supreme Court decision of State ex rel. OhioAcademy of Trial Lawyers, et al. v. Sheward, et al., (1999), ___ Ohio St.3d ___. Such ruling renders ineffectual the statutory section supporting a claim of immediate appealability.
Appeal sua sponte dismissed for lack of a final appealable order.
Copy of this order to counsel of record and Judge Maureen A. Cronin.
                             _______________________________ EDWARD A. COX PRESIDING JUDGE
                             _______________________________ GENE DONOFRIO, JUDGE
                             _______________________________ CHERYL L. WAITE, JUDGE